SWANN, Judge.
The City of Miami, Florida appeals from a final judgment for the plaintiffs, Emily and John Mattatall.
The City claims, on appeal, that the verdicts and judgments were the result of sympathy, passion or prejudice, and that the City should have a new trial or remittitur.
The trial lasted two and one-half days; the transcript of testimony comprises 434 pages; sixteen exhibits were in evidence, and there was a sharp divergence and conflict on almost all issues of fact.
We have considered the record on appeal, the briefs and argument and have determined that the appellant has failed to demonstrate reversible error.
The judgments of the trial court are
Affirmed.